In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-078 CR

____________________


JERIMY DUANE MITCHELL, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88300




MEMORANDUM OPINION
	The clerk's record, filed March 6, 2007, contains an order granting a motion for
reconsideration of probation revocation in Cause No. 88300 and vacating the previous
adjudication of guilt and sentence.  The appellant was sentenced on January 26, 2007.  He
filed a motion for reconsideration of probation revocation and sentence on February 20,
2007.  The trial judge signed an order granting the motion for reconsideration and vacating
the previous adjudication of guilt and sentence on February 21, 2007.  The trial court also
entered an order extending the terms of appellant's community supervision for two years. 
It appears the order adjudicating appellant guilty and sentencing him to confinement was
vacated within the period of the trial court's plenary power.
	The Court finds it lacks jurisdiction over this appeal.  Accordingly, the appeal is
dismissed for want of jurisdiction.
	APPEAL DISMISSED.


 
						______________________________
							STEVE McKEITHEN
							        Chief Justice

Opinion Delivered March 28, 2007
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.